Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED CORRESPONDENCE
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
2. Claims 1, 15, 16, 17, 20, 22 are amended. Claims 2-4, 6-8, 14, 27, 28 are canceled. Claims 1, 5, 9-13, 15-26 are under consideration. 

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 8/6/2021; 8/6/2021; 8/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. (previous objection, withdrawn) Claims 14-17, 20 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

5. (new objection) Claims 1, 20, 22 are objected to because of the following informalities:  
Claims 1, 22 recite “… subcutaneously administering a first unit dose … subcutaneously administering to said subject a second unit dose… a booster dose … ”. For improved clarity, the claims should recite “… subcutaneously administering a first unit dose of said tetravalent dengue virus composition … subcutaneously administering to said subject a second unit dose of said tetravalent dengue virus composition … a booster dose of said tetravalent dengue virus composition … ”.
As to claim 20, for improved clarity and consistency, the claim should recite “… wherein the unit dose upon reconstitution with 0.5 mL of a pharmaceutically acceptable diluent comprises
(i) dengue serotype 1 with a concentration of 3.3 log10 pfu/0.5 mL to 5.0 log10 pfu/0.5 mL, 
(ii) dengue serotype 2 with a concentration of 2.7 log10 pfu/0.5 mL to 4.9 log10 pfu/0.5 mL,
(iii) | dengue serotype 3 with a concentration of 4.0 log10 pfu/0.5 mL to 5.7 log10 pfu/0.5 mL, and 
(iv) dengue serotype 4 with of 4.5 log10 pfu/0.5 mL to 6.2 log10 pfu/0.5 mL, … 
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
6. (previous rejection, withdrawn) Claims 1, 5, 9-28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 22, 24, 26, 28 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. (new rejection) Claims 1, 5, 9-13, 15-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11, 15-24, 26, 28, 29, 31, 33, 34 of copending Application No. 16/561953. 
See claims 1, 5, 9-13, 15-26 as submitted 8/26/2021.
Claims 6-11, 15-24, 26, 28, 29, 31, 33, 34 of copending Application No. 16/561953 recite a method of vaccinating against virologically confirmable dengue disease in a subject population, the method providing a combined vaccine efficacy of at least 60% which is represented by at least 60% reduction in dengue disease occurrence in vaccinated subjects compared to unvaccinated subjects, in each of seropositive subjects and seronegative subjects, for at least 18 months after a second unit dose administration a tetravalent dengue virus composition wherein the method comprises a primary vaccination comprising: selecting a subject from the subject population without determining whether the subject had a previous dengue infection, administering a first unit dose of the tetravalent dengue virus composition to the subject population comprising seropositive subjects, seronegative subjects, or a combination thereof, the tetravalent dengue virus composition comprising four dengue virus strains representing serotype 1, serotype 2, serotype 3 and serotype 4, and (C) administering a second unit dose of the tetravalent dengue virus composition to the subject population within 3 months of administration of the first unit dose; wherein the dengue serotype 2 strain is derived from the wild type virus strain DEN-2 16681 and differs in at least three nucleotides from the wild type as follows: a) 5'-noncoding region (NCR)-57 (nt-57) b) NS1-53 Gly-to-Asp (nt-2579) re) NS3-250 Glu-to-Val (nt-5270); and wherein the three chimeric dengue strains are derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes, resulting in the following chimeric dengue strains: - aDENV-2/1 chimera, - aDENV-2/3 chimera and - aDENV-2/4 chimera; wherein the tetravalent dengue virus composition is in the form of a unit dose comprising: (i) a dengue serotype 1 in a concentration of at least 3.3 log 10 pfu/0.5 ml, (ii)  a dengue serotype 2, in a concentration of at least 2.7 log 10 pfu/0.5 ml, (iii) a dengue serotype 3, in a concentration of at least 4.0 log 10 pfu/0.5 ml, and (iv) a dengue serotype 4, in a concentration of at least 4.5 log 10pfu/0.5ml; wherein the subject population is under 9 years of age, 4 to 5 years of age, 6 to 11 years of age or 12 to 16 years, or 6 to 16 years of age, or 4 to 16 years of age, or 2 to 17 years of age, or 9 years of age, or over 9 years of age, or 9 to 19 years of age, or 4 years of age to over 60 years of age, or 18 to 60 years of age, or 18 to 45 years of age, or 46 to 60 years of age, or over 60 years of age; a method of vaccinating against virologically confirmable dengue disease with hospitalization in subjects, the method providing a combined vaccine efficacy against virologically confirmable dengue disease with hospitalization of at least 65% which is represented by a reduction of at least 65% dengue disease with hospitalization occurrence in vaccinated subjects compared to unvaccinated subjects, in each of seropositive subjects and seronegative subjects, for at least 18 months after a second unit dose administration, by administering a tetravalent dengue virus composition including four live attenuated dengue virus strains representing serotype 1, serotype 2, serotype 3 and serotype 4, the method comprises a primary vaccination consisting of the steps of administering a first unit dose of the tetravalent dengue virus composition to the subject population comprising seropositive subjects, seronegative subjects, or a combination thereof, and administering a second unit dose of the tetravalent dengue virus composition to the subject population within 3 months of administration of the first unit dose.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1, 5, 9-13, 15-26 and claims 6-11, 15-24, 26, 28, 29, 31, 33, 34 of copending Application No. 16/561953 recite a method of vaccinating against virologically confirmable dengue disease in subjects aged 4 to 60 years of age, the method providing a combined vaccine efficacy of at least 60% which is represented by at least 60% reduction in dengue disease occurrence in vaccinated subjects compared to unvaccinated subjects, in each of seropositive subjects and seronegative subjects, for at least 12 months after a second unit dose administration by administering to a subject population of seropositive subjects, seronegative subjects, or a combination thereof, a tetravalent dengue virus composition including four dengue virus strains representing serotype 1, serotype 2, serotype 3 and serotype 4, represented by a chimeric dengue serotype 2/1 strain, a dengue serotype 2 strain, a chimeric dengue serotype 2/3 strain, and a chimeric dengue serotype 2/4 strain, the dengue serotype 2 strain being derived from the wild type virus strain DEN-2 16681 and differing in at least three nucleotides from the wild type as follows: a) 5'-noncoding region (NCR)-57 (nt-57 C-to-T) b) NS1-53 Gly-to-Asp (nt-2579 G-to-A)) NS3-250 Glu-to-Val (nt-5270 A-to-T); and the three chimeric dengue strains being derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes, resulting in the following chimeric dengue strains: - aDENV-2/1 chimera, - aDENV-2/3 chimera and - aDENV-2/4 chimera, the method consisting of: selecting a subject without determining whether the subject had a previous dengue infection, subcutaneously administering a first unit dose to said subject, the first unit dose corresponding to a dose of 0.5 ml comprising (i) the dengue serotype 1 with a concentration of at least 3.3 log10 pfu/0.5 mL, (ii) the dengue serotype 2 with a concentration of at least 2.7 log10 pfu/0.5 mL, (iii) the dengue serotype 3 with a concentration of at least 4.0 log10 pfu/0.5 mL, and (iv) the dengue serotype 4 with a concentration of at least 4.5 log10 pfu/0.5 mL, subcutaneously administering to said subject a second unit dose within 3 months after the first unit dose, the second unit dose corresponding to a dose of 0.5 ml comprising (i) the dengue serotype 1 with a concentration of at least 3.3 log10 pfu/0.5 mL, (ii) the dengue serotype 2 with a concentration of at least 2.7 log10 pfu/0.5 mL, (iii)the dengue serotype 3 with a concentration of at least 4.0 log10 pfu/0.5 mL, and (iv)the dengue serotype 4 with a concentration of at least 4.5 log10 pfu/0.5 mL, and optionally administering a booster dose to said subject at least 12 months after administration of the second unit dose. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9. (new rejection) Claims 1, 5, 9-13, 15-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-54 of copending Application No. 17/274016. 
See claims 1, 5, 9-13, 15-26 as submitted 8/26/2021.
Claims 26-54 of copending Application No. 17274016 recite a method of inoculating a subject against virologically confirmable dengue disease with a tetravalent dengue virus composition including four live attenuated dengue virus strains representing serotype 1, serotype 2, serotype 3 and serotype 4; wherein the tetravalent dengue virus composition includes a chimeric dengue serotype 2/1 strain and a dengue serotype 2 strain and a chimeric dengue serotype 2/3 strain and a chimeric dengue serotype 2/4 strain; wherein the dengue serotype 2 strain is derived from the wild type virus strain DEN-2 16681 and differs in at least three nucleotides from the wild type as follows: a) 5'-noncoding region (NCR)-57 (nt-57 C-to-T) b) NS1-53 Gly-to-Asp (nt-2579 G-to-A) ) NS3-250 Glu-to-Val (nt-5270 A-to-T); and wherein the three chimeric dengue strains are derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes, resulting in the following chimeric dengue strains: - aDENV-2/1 chimera, - aDENV-2/3 chimera and - aDENV-2/4 chimera; wherein the tetravalent dengue virus composition is in the form of a unit dose comprising: (i) a dengue serotype 1 in a concentration of at least 3.3 log10 pfu/0.5 ml, (ii) a dengue serotype 2, in a concentration of at least 2.7 log10 pfu/0.5 ml, (iii) a dengue serotype 3, in a concentration of at least 4.0 log10 pfu/0.5 ml, and (iv) a dengue serotype 4, in a concentration of at least 4.5 log10 pfu/0.5 ml; wherein the method comprises a primary vaccination with only two administrations of the unit dose comprising the steps of: administering a first unit dose of the tetravalent dengue virus composition to the subject, and administering a second unit dose of the tetravalent dengue virus composition to the subject within 3 months of administration of the first unit dose; wherein the method does not include a step of determination whether there was a previous dengue infection in the subject before administration of the unit dose or wherein the serostatus of the subject is unknown before administration of the unit dose; wherein the method does not include a step of determination whether there was a previous dengue infection in the subject at any time before, during or after the steps of administration of the unit dose or wherein the serostatus of the subject is unknown before, during or after administration of the unit dose; wherein the method comprises a primary vaccination consisting of the steps of: (A) — selecting a subject for administration of the unit doses of the tetravalent dengue virus composition in need for protection against dengue infection without determination whether there was a previous dengue infection, and (B) administering a first unit dose of the tetravalent dengue virus composition to the subject, and (C) administering a second unit dose of the tetravalent dengue virus composition to the subject within 3 months of administration of the first unit dose; wherein the subject is under 9 years of age, 4 to 5 years of age, 6 to 11 years of age or 12 to 16 years, or 6 to 16 years of age, or 4 to 16 years of age, or 2 to 17 years of age, or 9 years of age, or over 9 years of age, or 9 to 19 years of age, or 18 to 60 years of age, or 18 to 45 years of age, or 46 to 60 years of age, or over 60 years of age; a method of inoculating a subject against virologically confirmable dengue disease with a tetravalent dengue virus composition including four live attenuated dengue virus strains representing serotype 1, serotype 2, serotype 3 and serotype 4, the dengue serotype 2 strain being derived from the wild type virus strain DEN-2 16681 and differing in at least three nucleotides from the wild type as follows: a) 5'-noncoding region (NCR)-57 (nt-57 C-to-T); b) NS1-53 Gly-to-Asp (nt-2579 G-to-A)) NS3-250 Glu-to-Val (nt-5270 A-to-T); and the three chimeric dengue strains being derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes, resulting in the following chimeric dengue strains: - a DENV-2/1 chimera, - a DENV-2/3 chimera and – a DENV-2/4 chimera, the method comprises a primary vaccination consisting of the steps of: (A) — selecting a subject for administration of the unit doses of the tetravalent dengue virus composition in need for protection against dengue infection without determination whether there was a previous dengue infection, and (B) administering a first unit dose of the tetravalent dengue virus composition to the subject, and (C) administering a second unit dose of the tetravalent dengue virus composition to the subject within 3 months of administration of the first unit dose; providing a combined vaccine efficacy against virologically-confirmed dengue with hospitalization against all four serotypes with a 2-sided 95% confidence interval, wherein the lower bound is more than 65%, when measured against placebo in a subject population of at least 5,000 healthy 4 to 16 year old subjects irrespective of serostatus at baseline from first administration of the administration schedule until 12 to 18 months after the second administration of the administration schedule.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1, 5, 9-13, 15-26 and claims 26-54 of copending Application No. 17/274016 recite a method of vaccinating against virologically confirmable dengue disease by administering to a subject population of seropositive subjects, seronegative subjects, or a combination thereof, a tetravalent dengue virus composition including four dengue virus strains representing serotype 1, serotype 2, serotype 3 and serotype 4, represented by a chimeric dengue serotype 2/1 strain, a dengue serotype 2 strain, a chimeric dengue serotype 2/3 strain, and a chimeric dengue serotype 2/4 strain, the dengue serotype 2 strain being derived from the wild type virus strain DEN-2 16681 and differing in at least three nucleotides from the wild type as follows: a) 5'-noncoding region (NCR)-57 (nt-57 C-to-T) b) NS1-53 Gly-to-Asp (nt-2579 G-to-A)) NS3-250 Glu-to-Val (nt-5270 A-to-T); and the three chimeric dengue strains being derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes, resulting in the following chimeric dengue strains: - aDENV-2/1 chimera, - aDENV-2/3 chimera and - aDENV-2/4 chimera, the method consisting of: selecting a subject without determining whether the subject had a previous dengue infection, subcutaneously administering a first unit dose to said subject, the first unit dose corresponding to a dose of 0.5 ml comprising (i) the dengue serotype 1 with a concentration of at least 3.3 log10 pfu/0.5 mL, (ii) the dengue serotype 2 with a concentration of at least 2.7 log10 pfu/0.5 mL, (iii) the dengue serotype 3 with a concentration of at least 4.0 log10 pfu/0.5 mL, and (iv) the dengue serotype 4 with a concentration of at least 4.5 log10 pfu/0.5 mL, subcutaneously administering to said subject a second unit dose within 3 months after the first unit dose, the second unit dose corresponding to a dose of 0.5 ml comprising (i) the dengue serotype 1 with a concentration of at least 3.3 log10 pfu/0.5 mL, (ii) the dengue serotype 2 with a concentration of at least 2.7 log10 pfu/0.5 mL, (iii)the dengue serotype 3 with a concentration of at least 4.0 log10 pfu/0.5 mL, and (iv)the dengue serotype 4 with a concentration of at least 4.5 log10 pfu/0.5 mL, and optionally administering a booster dose to said subject at least 12 months after administration of the second unit dose. 
As to the instant claim language reciting “the method providing a combined vaccine efficacy of at least 60% which is represented by at least 60% reduction in dengue disease occurrence in vaccinated subjects compared to unvaccinated subjects, in each of seropositive subjects and seronegative subjects, for at least 12 months after a second unit dose administration”, as both instant claims 1, 5, 9-13, 15-26 and claims 26-54 of copending Application No. 17/274016 recite administering the tetravalent compositions comprising the claimed components at the claimed dosages to the claimed ages and populations using steps as claimed, such limitations are considered to be met (See MPEP 2111.02: The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); … During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648